Title: [Diary entry: 11 February 1786]
From: Washington, George
To: 

Saturday 11th. Thermometer at 34 in the Morning—34 at Noon and 30 at Night. Wind at No. East all day—very raw, and cold—a red angry sky at Sunrising; lowering about Noon and snowing afterwards, by intervals, towards night. A Mr. Wooldridge (an English gentleman) and a Mr. Waddell of No. Carolina—together with Mr. Murray, Mr. Wilson, & Mr. Maize came here to dinner & stayed all night. Transplanted the following trees, to the following places in the North garden—viz.—the first on the left, looking eastward from the garden house, along the walk in front of it, is a peach tree transplanted the 14th. of last March from the Gardeners nursery, to the South side of the walk, by the Englh. Walnuts. The 2d. & 4th. on the same side, are burgamy Pears, grafted the first of April last yr. by the green House. The 3d. on the same side, is a black May heart cherry, grafted at the same time, in the same place. The 5th. on the same side is a Duke cherry, Do. Do. The 3d. tree from the same house, on the right side (looking the

same way) is also a Duke cherry, grafted as above. By the stumps of the Cornation Cherry, and apricot, which were removed in to the same garden on the 26th. of last October (not expecting either of them to live) I planted a white heart cherry; and one of the small cherries that used to grow in the walk, in front of the House; the white heart was placed by the stump of the Cornation Cherry. Brought a Goose & Gander of the Chineese breed of Geese, from the reverend Mr. Griffiths and also two of the large white (or Portugal) Peach trees; and 2 Scions from a tree growing in his garden, to which he could give no name—the last for my Shrubberies.